Citation Nr: 1118384	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-37 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right knee condition.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 2001 to March 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the Veteran's appeal in March 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A right knee condition was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee condition have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Discussion

The Veteran contends that he currently suffers from a right knee condition which he sustained during service.  In an April 2007 statement, he reported that he injured his knee while doing a brigade run for physical training at Fort Lewis, during service.  Specifically, he reported that he stepped into a pothole, and badly hyper-extended his right knee. 

The Veteran's October 2000 induction physical examination is negative for complaints, treatment, or a diagnosis of a right knee condition.  The Veteran's service treatment records indicate that he sought treatment for right knee pain in February 2006.  The physician referred the Veteran for x-rays; however, the record does not contain an x-ray report.  The Veteran's December 2006 National Guard enlistment examination is negative for any complaints, treatment, or a diagnosis of a right knee condition. 

The Veteran underwent a VA examination in December 2007.  At the time, the Veteran reported that he began to complain of right knee pain since his first deployment to Iraq, in April 2003.  He further reported that his knee has been giving out since that time.  The Veteran reported that his knee currently gives out when he walks more than 1/4 mile.  Upon examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with a chronic right knee sprain; however, the examiner did not provide a medical nexus opinion between the Veteran's diagnosis and his service.    

Pursuant to the Board remand, the Veteran underwent a second VA examination in October 2010.  At the time, the Veteran reported that he injured his knee in 2003, while running in formation at Fort Lewis; specifically, he twisted his knee in a pothole and has experienced pain ever since the injury.  Currently, the Veteran reported that his knee gives out occasionally.  Upon examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with a right knee strain.  The examiner opined that the Veteran's right knee strain is due to or a result of the in-service injury.  In providing this opinion, the examiner noted that the Veteran's claims file, including service treatment records, medical history, and mechanism of injury are consistent with the disability.  The examiner further noted that the Veteran has not been injured post discharge from service, nor was he injured prior to service to apportion the disability.  

The Board notes that the Veteran has a current right knee strain disability.  See VA examination reports dated in December 2007 and October 2010.  The Board finds that the history the Veteran provides about injuring his right knee, namely, at Fort Lewis, while running in formation and twisted his knee as he stepped into a pothole, to be credible.  In this regard, the Veteran's contentions of such onset and subsequent treatment for the injury during service, as well as his Form DD 214, which shows service at Fort Lewis, is evidence which supports his claim.  Further, the Board notes that the Veteran's assertions during the aforementioned VA examinations, that he has experienced pain ever since service, to include when he was deployed to Iraq, and that his knee occasionally gives out, demonstrates continuity of symptomatology.  

Finally, the October 2010 VA examiner reviewed the Veteran's claims file and examined the Veteran, providing a current diagnosis of right knee strain and an opinion relating the Veteran's condition to service.  In providing a rationale for his opinion, the examiner noted that the Veteran's claims file, including service treatment records, medical history, and mechanism of injury are consistent with the disability.  The examiner further noted that the Veteran has not been injured post discharge from service, nor was he injured prior to service to apportion the disability.  

Service connection for right knee condition is warranted.  

Notice and Assistance

Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  


ORDER

Service connection for right knee condition is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


